Exhibit 10.1

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of March 24, 2020 (the
“Execution Date”), is entered into by and between HTG MOLECULAR DIAGNOSTICS,
INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND,
LLC, an Illinois limited liability company (the “Investor”).  Capitalized terms
used herein and not otherwise defined herein are defined in Section 1 hereof.

 

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) (the “Commitment Amount”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). The
shares of Common Stock to be purchased hereunder are referred to herein as the
“Purchase Shares”. 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.

CERTAIN DEFINITIONS.  

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
(as defined below) made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(a) hereof.

 

(b)“Accelerated Purchase Floor Price” means $0.20, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Accelerated Purchase Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.20.

 

(c)“Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.

 

(d)“Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement, and specifying any Accelerated Purchase Minimum Price Threshold
determined by the Company.

 

(e)“Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, the lower of (i) ninety-seven percent
(97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase

 

--------------------------------------------------------------------------------

 

Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m., Eastern
time, on such applicable Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such applicable Accelerated Purchase Date, (B) such time,
from and after the Accelerated Purchase Commencement Time for such Accelerated
Purchase, that total number (or volume) of shares of Common Stock traded on the
Principal Market has exceeded the applicable Accelerated Purchase Share Volume
Maximum, and (C) such time, from and after the Accelerated Purchase Commencement
Time for such Accelerated Purchase, that the Sale Price has fallen below the
applicable Accelerated Purchase Minimum Price Threshold (such earliest of
(i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase Termination Time”),
and (ii) the Closing Sale Price of the Common Stock on such applicable
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(f)“Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

 

(g)“Accelerated Purchase Share Percentage” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(h)“Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(i)“Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(j)“Additional Accelerated Purchase Floor Price” means $0.20, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $0.20.

 

(k)“Additional Accelerated Purchase Minimum Price Threshold” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, any
minimum per share price threshold set forth in the applicable Additional
Accelerated Purchase Notice.

 

(l)“Additional Accelerated Purchase Notice” means, with respect to an Additional

 

-2-

--------------------------------------------------------------------------------

 

Accelerated Purchase made pursuant to Section 2(c) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to
purchase the applicable Additional Accelerated Purchase Share Amount at the
Additional Accelerated Purchase Price for such Additional Accelerated Purchase
in accordance with this Agreement.

 

(m)“Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(n)“Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(c) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

 

(o)“Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, thirty
percent (30%).

 

(p)“Additional Accelerated Purchase Share Volume Maximum” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock

 

-3-

--------------------------------------------------------------------------------

 

split, reverse stock split or other similar transaction)

 

(q)“Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(a) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).

 

(r)“Available Amount” means, initially, Twenty Million Dollars ($20,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases Purchase Shares pursuant to Section 2 hereof.

 

(s)“Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

 

(t)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(u)“Base Prospectus” means the Company’s final base prospectus, dated February
11, 2019, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.

 

(v)“Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(w)“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(x)“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.

 

(y)“Commencement” means the satisfaction of the conditions set forth in Sections
7 and 8 hereof.

 

(z)“Commencement Date” means the date on which the satisfaction of the
conditions set forth in Sections 7 and 8 hereof has taken place.

 

(aa)“Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally

 

-4-

--------------------------------------------------------------------------------

 

available after disclosure by the disclosing party to the receiving party
through no action or inaction of the receiving party; (iii) is already in the
possession of the receiving party without confidential restriction at the time
of disclosure by the disclosing party as shown by the receiving party’s files
and records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

(bb)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(cc)“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(dd)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company, once a DWAC notice is received, to the
Investor’s or its designee’s specified Deposit/Withdrawal at Custodian (DWAC)
account with DTC under its Fast Automated Securities Transfer (FAST) Program, or
any similar program hereafter adopted by DTC performing substantially the same
function.

 

(ee)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(ff)“Floor Price” means $0.10, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, share split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, share split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $0.10.

 

(gg)“Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(hh)“Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.

 

 

(ii)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any

 

-5-

--------------------------------------------------------------------------------

 

change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(jj)“Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

 

(kk)“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

(ll)“Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(mm)“Principal Market” means The Nasdaq Capital Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Global Select
Market, The Nasdaq Global Market, the New York Stock Exchange, the NYSE
American, the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated
by the OTC Markets Group, Inc. (or any nationally recognized successor to any of
the foregoing), then the “Principal Market” shall mean such other market or
exchange on which the Company’s Common Stock is then listed or traded.

 

(nn)“Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.

 

(oo)“Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(pp)“Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(qq)“Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 7:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

 

(rr)“Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section

 

-6-

--------------------------------------------------------------------------------

 

2(a) hereof, the lower of: (i) the lowest Sale Price on the applicable Purchase
Date for such Regular Purchase, and (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days prior to the Purchase Date for such Regular Purchase (in each
case, to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that occurs on or
after the date of this Agreement).

 

(ss)“Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

 

(tt)“Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

 

(uu)“Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.

 

(vv)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(ww)“SEC” means the U.S. Securities and Exchange Commission.

 

(xx)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).

 

(yy)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

 

(zz)“Subsidiary” means any Person the Company wholly owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(aaa)“Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

 

(bbb)

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(ccc)“VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market or
by another reputable source such as Bloomberg, L.P.

 

 

2.PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

 

-7-

--------------------------------------------------------------------------------

 

(a)Commencement of Regular Sales of Common Stock. From the Commencement Date and
thereafter, the Company shall have the right, but not the obligation, to direct
the Investor, by its delivery to the Investor of a Regular Purchase Notice from
time to time, to purchase up to Three Hundred Thousand (300,000) Purchase
Shares, subject to adjustment as set forth below in this Section 2(a) (such
maximum number of Purchase Shares, as may be adjusted from time to time on any
Purchase Date that the Closing Sale Price of the Common Stock is not below the
Floor Price, the “Regular Purchase Share Limit”), at the Purchase Price on the
Purchase Date (each such purchase a “Regular Purchase”); provided, however, that
(i) the Regular Purchase Share Limit shall be increased to Three Hundred Fifty
Thousand (350,000) Purchase Shares, if the Closing Sale Price of the Common
Stock on the applicable Purchase Date is not below $0.50 and (ii) the Regular
Purchase Share Limit shall be increased to Four Hundred Thousand (400,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $0.75 (all of which share and dollar amounts shall be
appropriately proportionately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that occurs on or
after the date of this Agreement; provided that if, after giving effect to the
full proportionate adjustment to the Regular Purchase Share Limit therefor, the
Fully Adjusted Regular Purchase Share Limit then in effect would preclude the
Company from delivering to the Investor a Regular Purchase Notice hereunder for
a Purchase Amount (calculated by multiplying (X) the number of Purchase Shares
equal to the Fully Adjusted Regular Purchase Share Limit, by (Y) the Purchase
Price per Purchase Share covered by such Regular Purchase Notice on the
applicable Purchase Date therefor) equal to or greater than One Hundred Fifty
Thousand Dollars ($150,000), the Regular Purchase Share Limit for such Regular
Purchase Notice shall not be fully adjusted to equal the applicable Fully
Adjusted Regular Purchase Share Limit, but rather the Regular Purchase Share
Limit for such Regular Purchase Notice shall be adjusted to equal the applicable
Alternate Adjusted Regular Purchase Share Limit as of the applicable Purchase
Date for such Regular Purchase Notice); provided, further, however, that the
parties may mutually agree to increase the Regular Purchase Share Limit for any
Regular Purchase up to Two Million Five Hundred Thousand (2,500,000) shares. If
the Company delivers any Regular Purchase Notice for a Purchase Amount in excess
of the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the number of Purchase Shares which the Company is permitted to include
in such Regular Purchase Notice. The Company may deliver multiple Regular
Purchase Notices to the Investor as often as every Business Day, so long as the
Company has not failed to deliver Purchase Shares for the most recent prior
Regular Purchase. Notwithstanding the foregoing, the Company shall not deliver a
Regular Purchase Notice to the Investor during the PEA Period.

 

(b)Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(a) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(a) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price.

 

-8-

--------------------------------------------------------------------------------

 

If the Company delivers any Accelerated Purchase Notice directing the Investor
to purchase an amount of Purchase Shares that exceeds the Accelerated Purchase
Share Amount that the Company is then permitted to include in such Accelerated
Purchase Notice, such Accelerated Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount that
the Company is then permitted to include in such Accelerated Purchase Notice
(which shall be confirmed in an Accelerated Purchase Confirmation), and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Accelerated Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount which the Company is permitted to include in such Accelerated Purchase
Notice; and provided, further, however, that the parties may mutually agree to
increase the Accelerated Purchase Share Amount applicable to any Accelerated
Purchase, and all of the Purchase Shares subject to such increased Accelerated
Purchase shall be purchased by the Investor at the Accelerated Purchase Price
for such increased Accelerated Purchase in accordance with this Agreement.
Within one (1) Business Day after completion of each Accelerated Purchase Date
for an Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

 

(c)Additional Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, beginning one (1) Business Day following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(a)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(a) above), (ii) if the Closing
Sale Price of the Common Stock on the Business Day immediately preceding the
Business Day on which such Additional Accelerated Purchase Notice is delivered
is not less than the Additional Accelerated Purchase Floor Price, and (iii) if
all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Additional Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement, such Additional Accelerated Purchase Notice shall be void ab initio
to the extent of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined

 

-9-

--------------------------------------------------------------------------------

 

below)), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Additional Accelerated Purchase Notice;
provided, however, that the Investor shall remain obligated to purchase the
Additional Accelerated Purchase Share Amount which the Company is permitted to
include in such Additional Accelerated Purchase Notice; and provided, further,
however, that the parties may mutually agree to increase the Additional
Accelerated Purchase Share Amount applicable to any Additional Accelerated
Purchase, and all of the Purchase Shares subject to such increased Additional
Accelerated Purchase shall be purchased by the Investor at the Additional
Accelerated Purchase Price for such increased Additional Accelerated Purchase in
accordance with this Agreement. Within one (1) Business Day after completion of
each Additional Accelerated Purchase Date, the Investor will provide to the
Company a written confirmation of each Additional Accelerated Purchase on such
Additional Accelerated Purchase Date setting forth the applicable Additional
Accelerated Purchase Share Amount and Additional Accelerated Purchase Price for
each such Additional Accelerated Purchase on such Additional Accelerated
Purchase Date (each, an “Additional Accelerated Purchase Confirmation”).

 

(d)Payment for Purchase Shares.     For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares submitted by the Investor or its agent with
respect to any Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase (as applicable) within two (2) Business Days following the receipt by
the Company of the Purchase Price, Accelerated Purchase Price or Additional
Accelerated Purchase Price, respectively, therefor in compliance with this
Section 2(d), and if on or after such two (2) Business Days the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of such Purchase Shares that
the Investor anticipated receiving from the Company with respect to such Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable), then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases.  The
Company shall not issue any fraction of a share of Common Stock upon any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock down to the
nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

 

(e)Compliance with Rules of Principal Market.

 

-10-

--------------------------------------------------------------------------------

 

(i)Exchange Cap.  Subject to Section 2(e)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement and
the transactions contemplated hereby would exceed 11,680,793 shares of Common
Stock, representing 19.99% of the shares of Common Stock outstanding on the date
of this Agreement  (which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the Nasdaq Capital Market or any other Principal Market on which the
Common Stock may be listed or quoted) (the “Exchange Cap”), unless and until the
Company elects to solicit stockholder approval of the issuance of Common Stock
as contemplated by this Agreement and the stockholders of the Company have in
fact approved such issuance in accordance with the applicable rules and
regulations of the Nasdaq Capital Market, any other Principal Market on which
the Common Stock may be listed or quoted, and the Company’s Amended and Restated
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
and the Company’s Amended and Restated Bylaws, as amended (the “Bylaws”). For
the avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the issuance of Common Stock as contemplated
by this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(e)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(e)(ii)
below).

(ii)At-the-Market Transaction.  Notwithstanding Section 2(e)(i) above and
subject to the prior approval of the Nasdaq Capital Market or any other
Principal Market on which the Common Stock may be listed or quoted (to the
extent required), the Exchange Cap shall not be applicable for any purposes of
this Agreement and the transactions contemplated hereby, solely to the extent
that (and only for so long as) the Average Price shall equal or exceed the Base
Price and in accordance with any other applicable rules of the Nasdaq Capital
Market or any other Principal Market on which the Common Stock may be listed or
quoted (it being hereby acknowledged and agreed that the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all other times during the term of this Agreement, unless the
stockholder approval referred to in Section 2(e)(i) is obtained). “Base Price”
means a price per Purchase Share equal to the sum of (i) the Signing Market
Price and (ii) $0.0037 (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction that occurs on or after the date of this Agreement).
“Signing Market Price” means $0.344, representing the lower of (i) the closing
price of the Common Stock on the Nasdaq Capital Market immediately preceding the
date of this Agreement or (ii) the average of the closing price of the Common
Stock on the Nasdaq Capital Market for the five Business Days immediately
preceding the signing of this Agreement. 

(iii)General.  The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
the Principal Market. The provisions of this Section 2(e) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.

(f)Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding Common Stock (the “Beneficial

 

-11-

--------------------------------------------------------------------------------

 

Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than 24 hours) confirm orally or in
writing to the Investor the amount of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof. Upon the oral or
written request of the Company, the Investor shall promptly (but not later than
24 hours) confirm orally or in writing to the Company whether the total number
of shares beneficially held by it and its affiliates exceeds 9.0% of the total
outstanding amount of Common Stock then outstanding.

3.INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:

 

(a)Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)Accredited Investor Status.  The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)Information.  The Investor understands that its investment in the Securities
involves a high degree of risk.  The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors.

 

(d)No Governmental Review.  The Investor understands that no federal, state or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(e)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(f)Residency.  The Investor’s principal place of business is in the State of
Illinois.

 

(g)No Short Selling.  The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined

 

-12-

--------------------------------------------------------------------------------

 

in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:

 

(a)Organization and Qualification.  The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate of incorporation,
bylaws or other organizational or charter documents.  Each of the Company and
its Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The subsidiaries set forth
in Exhibit 21.1 of the Company’s most recent Annual Report on Form 10-K (if
any), are the Company’s only significant subsidiaries (as such term is defined
in Rule 1-02 of Regulation S-X promulgated by the Commission).

 

(b)Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors, or a validly authorized committee thereof
(collectively, the “Board of Directors”), and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors has passed all
applicable resolutions (the “Resolutions”) to authorize this Agreement and the
transactions contemplated hereby.  The Resolutions are valid, in full force and
effect and have not been modified or supplemented in any respect.  The Company
has delivered to the Investor a certified copy of the Resolutions passed by the
Board of Directors.  Except as set forth in this Agreement, no other approvals
or consents of the Board of Directors and/or stockholders is necessary under
applicable laws, and the Certificate of Incorporation and Bylaws of the Company,
to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

 

(c)Capitalization.  As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c) (as defined below).  Except as disclosed
in the SEC Documents (as defined below) or on Schedule 4(c), (i) no shares of
the Company's capital stock are subject to preemptive rights or any

 

-13-

--------------------------------------------------------------------------------

 

other similar rights pursuant to the Company’s Certificate of Incorporation,
Bylaws, or any agreement or other instrument to which the Company is a party or
by which the Company is bound, (ii) there are no outstanding debt securities,
(iii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its Subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of (A) the Certificate of Incorporation, (B) the Bylaws, and (C)
summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto, which in the case of
these clauses (A), (B) and (C), are not disclosed in any SEC Document or filed
as an exhibit thereto.

 

(d)Issuance of Securities.  Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Twenty-nine million (29,000,000) shares of Common Stock
(the “Reserve Amount”) have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.

 

(e)No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any term of or is

 

-14-

--------------------------------------------------------------------------------

 

in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws or by the Bylaws and the rules and
regulations of the Financial Industry Regulatory Authority or Principal Market,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof.  Except as set forth
elsewhere in this Agreement, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
 Except as disclosed in the SEC Documents (as defined below), since one year
prior to the date hereof, the Company has not received nor delivered any notices
or correspondence from or to the Principal Market, other than notices with
respect to listing of additional shares of Common Stock and other routine
correspondence. Except as disclosed in the SEC Documents, the Principal Market
has not commenced any delisting proceedings against the Company.

 

(f)SEC Documents; Financial Statements. The Company is, and has been during the
12-month period immediately preceding the date of this Agreement, required to
file reports, schedules, forms, statements and other documents with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, and under the Securities Act, in each case
during the 12-month period immediately preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with each Prospectus, being collectively referred
to herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof.  The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

(g)Absence of Certain Changes.  Except as disclosed in the SEC Documents and as
a result of the effects of health epidemics, including the recent outbreak of
the novel strain of coronavirus (COVID-19), since December 31, 2018, there has
been no material adverse change in the business, properties, operations,
financial condition or results of operations of the Company or its Subsidiaries.
The Company is not in violation or default of (i) any provision of the
Certificate of Incorporation or Bylaws, (ii) the terms

 

-15-

--------------------------------------------------------------------------------

 

of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), could be reasonably expected to have a
Material Adverse Effect.  Except as described in the SEC Documents, no dispute
between the Company and any third party exists or, to the knowledge of the
Company, is threatened or imminent that could reasonably be expected to have a
Material Adverse Effect.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company’s or
its Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.  

 

(i)Acknowledgment Regarding Investor’s Status.  The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities.  The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)No Aggregated Offering.  Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated or aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)Intellectual Property Rights.  The Company and its Subsidiaries own or
possess (or reasonably believes it can acquire on reasonable terms) adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted, except
as such failure to own, possess, or acquire such rights would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.    Except as set forth in the SEC Documents, the Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others, and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries

 

-16-

--------------------------------------------------------------------------------

 

regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which, in each case, could reasonably be expected to have
a Material Adverse Effect.

 

(l)Environmental Laws.  Except as set forth in the SEC Documents, the Company
and its Subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)Title.   Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them (other than intellectual property, which is covered in Section 4(k) above)
that is material to the business of the Company and its Subsidiaries, in each
case free and clear of all liens, encumbrances and defects (“Liens”) and, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries, Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to penalties
and Liens that would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and its
Subsidiaries are in compliance, except those that (i) are not material and do
not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(n)Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o)Regulatory Permits.  Except as set forth in the SEC Documents, the Company
and its Subsidiaries possess all material certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit, except, in the case of each of the two foregoing clauses, as could not
reasonably be expected to have a Material Adverse Effect.

 

(p)Tax Status.  Except as set forth in the SEC Documents, the Company and each
of its Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations,

 

-17-

--------------------------------------------------------------------------------

 

except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
and except as could not reasonably be expected to have a Material Adverse
Effect.  

 

(q)Transactions With Affiliates.   Except as set forth in the SEC Documents, to
the knowledge of the Company, none of the Company’s stockholders, officers or
directors or any family member or affiliate of any of the foregoing, has either
directly or indirectly an interest in, or is a party to, any transaction that is
required to be disclosed as a related party transaction pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

 

(r)Application of Takeover Protections.  The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
the laws of the state of its incorporation or otherwise which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

 

(s) Disclosure.   Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

(t)Foreign Corrupt Practices; Money Laundering Laws; Sanctions.  Neither the
Company nor any of the Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, the
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. The operations of the
Company and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and the money laundering statutes and the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency, including, without limitation,
Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act,
and international anti-money laundering principles or procedures by an
intergovernmental group or

 

-18-

--------------------------------------------------------------------------------

 

organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any Executive order, directive or regulation pursuant to the authority of
any of the foregoing, or any orders or licenses issued thereunder (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened. Neither the
Company nor any of its Subsidiaries, nor to the knowledge of the Company any of
the directors, officers or employees, agents, affiliates or representatives of
the Company or its Subsidiaries, is an individual or entity that is, or is owned
or controlled by an individual or entity that is: (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury's Office
of Foreign Assets Control, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor (ii) located, organized or resident in a
country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Venezuela, Sudan and
Syria). Neither the Company nor any of its Subsidiaries will, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
individual or entity: (i) to fund or facilitate any activities or business of or
with any individual or entity or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions or (ii) in any
other manner that will result in a violation of Sanctions by any individual or
entity (including any individual or entity participating in the offering,
whether as underwriter, advisor, investor or otherwise). For the past five
years, neither the Company nor any of its Subsidiaries has knowingly engaged in,
and is not now knowingly engaged in, any dealings or transactions with any
individual or entity, or in any country or territory, that at the time of the
dealing or transaction is or was the subject of Sanctions.

 

(u) Registration Statement. The Company has prepared and filed the Registration
Statement with the SEC in accordance with the Securities Act. The Registration
Statement was declared effective by order of the SEC on February 11, 2019. The
Registration Statement is effective pursuant to the Securities Act and available
for the issuance of the Securities thereunder.  No stop order suspending the
effectiveness of the Registration Statement has been issued by the SEC, and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering of the Securities has been
initiated or, to the knowledge of the Company, threatened by the SEC. The “Plan
of Distribution” section of the Prospectus permits the issuance of the
Securities under the terms of this Agreement. At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at each deemed effective date thereof pursuant to Rule 430B(f)(2)
of the Securities Act, the Registration Statement and any amendments thereto
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Base
Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement in reliance
on General Instruction I.B.1., and the SEC has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(1) of the Securities Act. The Company hereby confirms that the issuance
of the Securities to the Investor pursuant to this Agreement would not result in
non-compliance with the

 

-19-

--------------------------------------------------------------------------------

 

Securities Act or any of the General Instructions to Form S-3. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule
415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
Securities Act) relating to any of the Securities, the Company was, and as of
the date of this Agreement the Company is, not an Ineligible Issuer (as defined
in Rule 405 of the Securities Act).  The Company has not distributed any
offering material in connection with the offering and sale of any of the
Securities, other than the Registration Statement or any amendment thereto, the
Prospectus or any Prospectus Supplement required pursuant to applicable law or
the Transaction Documents. The Company has not made and shall not make an offer
relating to the Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act.

 

(v)DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w) Accounting Controls; Sarbanes-Oxley. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Other
than as set forth in the Prospectus, the Company has concluded that its internal
control over financial reporting is effective and none of the Company, its board
of directors and audit committee is aware of any “significant deficiencies” or
“material weaknesses” (each as defined by the rules adopted by the SEC) in its
internal control over financial reporting, or any fraud, whether or not
material, that involves management or other employees of the Company and its
Subsidiaries who have a significant role in the Company’s internal controls; and
since the end of the latest audited fiscal year, there has been no change in the
Company’s internal control over financial reporting (whether or not remediated)
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Board of Directors has,
subject to the exceptions, cure periods and the phase in periods specified in
the applicable stock exchange rules of the Principal Market (“Exchange Rules”),
validly appointed an audit committee to oversee internal accounting controls
whose composition satisfies the applicable independence and other requirements
of the Exchange Rules and the rules under the Exchange Act, and the Board of
Directors and/or the audit committee has adopted a charter that satisfies the
requirements of the Exchange Rules and the rules under the Exchange Act. Neither
the Board of Directors nor the audit committee has been informed, nor is any
director of the Company or the Company aware, of (A) any significant
deficiencies in the design or operation of the Company’s internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weakness in the Company’s internal
controls; or (B) any fraud, whether or not material, that involves management or
other employees of the Company who have a significant role in the Company’s
internal controls. No relationship, direct or indirect, exists between or among
the Company, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company, on the other hand, which is required to
be described in the Registration Statement and the Prospectuses which is not so
described. The Company has not, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”).

 

 

-20-

--------------------------------------------------------------------------------

 

(x)Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(x), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents.

(y)Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(z)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is in compliance
with all such listing and maintenance requirements.

(aa)Accountants.  The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(bb)No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(cc)Benefit Plans; Labor Matters.  Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations and the Company has complied in all
material respects with all applicable statutes, orders, rules and regulations in
regard to such plans, agreements, policies and arrangements. Each stock option
granted under any stock option plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with applicable
laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors (or a duly authorized committee thereof) of the Company, and (iii)
has been properly accounted for in the Company's financial statements and
disclosed, to the extent required, in the Company's filings or submissions with
the SEC, and the Principal Market. No labor problem or dispute with the
employees of the Company exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect.

 

 

-21-

--------------------------------------------------------------------------------

 

(dd)Regulatory. Except as described in the SEC Documents, the Company and each
of its Subsidiaries: (A) is and at all times has been in material compliance
with all applicable U.S. and foreign statutes, rules, regulations, or guidance
applicable to Company and its Subsidiaries (“Applicable Laws”), except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; (B) have not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from any
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company's
knowledge, all studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company were and, if still pending, are, in all material
respects, being conducted in accordance with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
applicable laws, including, without limitation, the United States Federal Food,
Drug and Cosmetic Act; the descriptions of the results of such studies, tests
and trials contained in the SEC Documents are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; the descriptions in the SEC Documents of the results of such
clinical trials are consistent in all material respects with such results and to
the Company’s knowledge there are no other studies or other clinical trials
whose results are materially inconsistent with or otherwise materially call into
question the results described or referred to in the SEC Documents; and the
Company has not received any notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company or its Subsidiaries. The Company has concluded that it uses
commercially reasonable efforts to review, from time to time, the progress and
results of the studies, tests and preclinical and clinical trials and, based
upon (i) the information provided to the Company by the third parties conducting
such studies, tests, preclinical studies and clinical trials that are described
in the SEC Documents and the Company’s review of such information, and (ii) the
Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.

 

(ee)Absence of Schedules. In the event that at Closing, the Company does not
deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that each such undelivered disclosure schedule
shall be deemed to read as follows: “Nothing to Disclose”. Notwithstanding the
foregoing, any disclosures set forth in any section of the disclosure schedule
contemplated by this Agreement shall be applicable to any other section of such
disclosure schedule to the extent it is readily apparent on its face from a
reading of the disclosure that such disclosure is applicable to such other
sections of such disclosure schedule.

 

 

-22-

--------------------------------------------------------------------------------

 

5.COVENANTS.

 

(a)Filing of Current Report and Initial Prospectus Supplement.  The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall,
within the time required under Rule 424(b) under the Securities Act and in any
case prior to the date of filing of the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2019, file with the SEC the Initial
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report and the Initial Prospectus Supplement at least
two (2) Business Days prior to their filing with the SEC, the Company shall give
due consideration to all such comments. The Investor shall use its reasonable
best efforts to provide any comments upon the Current Report and the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives a substantially complete draft thereof from the Company. The Investor
shall furnish to the Company such information regarding itself, the Securities
held by it and the intended method of distribution thereof, including any
arrangement between the Investor and any other Person relating to the sale or
distribution of the Securities, as shall be reasonably requested by the Company
in connection with the preparation and filing of the Current Report and the
Initial Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Current Report and the Initial Prospectus Supplement with the SEC.

 

(b)Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of all Commitment Shares and all
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor during the Registration Period, and shall
provide evidence of any such action so taken to the Investor.

 

(c)Listing/DTC.  To the extent applicable, the Company shall promptly secure the
listing of all of the Purchase Shares and Commitment Shares to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and upon each other national securities exchange or automated
quotation system, if any, upon which the Common Stock is then listed, and shall
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
use reasonable best efforts to maintain the listing of the Common Stock on the
Principal Market and shall comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules and regulations of the
Principal Market. Neither the Company nor any of its Subsidiaries shall take any
action that would reasonably be expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall
promptly, and in no event later than the following Business Day, provide to the
Investor copies of any notices it receives from any Person regarding the
continued eligibility of the Common Stock for listing on the Principal Market;
provided, however, that the Company shall not be required to provide the
Investor copies of any such notice that the Company reasonably believes
constitutes material non-public information and the Company would not be
required to publicly disclose such notice in any report or statement filed with
the SEC under the

 

-23-

--------------------------------------------------------------------------------

 

Exchange Act or the Securities Act. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 5(c).  The
Company shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

 

(d)Prohibition of Short Sales and Hedging Transactions.  The Investor agrees
that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.  

 

(e)Issuance of Commitment Shares.  In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 615,384 shares of Common Stock (the "Commitment Shares") by
the Commencement Date and shall deliver on the Commencement Date, but in any
event no later than 5 days after the Execution Date, the Irrevocable Transfer
Agent Instructions to the Transfer Agent and cause the Commitment Shares to be
issued to the Investor. For the avoidance of doubt, all of the Commitment Shares
shall be fully earned as of the Execution Date, whether or not any other
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 

(f)Due Diligence; Non-Public Information.  During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. From and after the date of this
Agreement, the Company confirms that neither it nor any other Person acting on
its behalf shall provide the Investor or its agents or counsel with any
information that the Company believes constitutes material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD under the Exchange Act. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular

 

-24-

--------------------------------------------------------------------------------

 

Purchase, Accelerated Purchase and Additional Accelerated Purchase or shall use
such other method, reasonably satisfactory to the Investor and the Company.

(h)Taxes.  The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any Common
Stock to the Investor made under this Agreement.  

 

(i)Effective Registration Statement; Current Prospectuses. Without limiting
Section 10 of the Registration Rights Agreement, the Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus, or a New Registration Statement (as defined
below), current and available for issuances and sales of all of the Securities
by the Company to the Investor, at all times until the earlier of (i) the date
on which the Investor shall have sold all the Securities and no Available Amount
remains under this Agreement and (ii) 180 days following the earlier of (A) the
Maturity Date and (B) the date of termination of this Agreement (the
"Registration Period"). The Company shall comply with all applicable federal,
state and foreign securities laws in connection with the offer, issuance and
sale of the Securities contemplated by the Transaction Documents. Without
limiting the generality of the foregoing, neither the Company nor any of its
officers, directors or affiliates will take, directly or indirectly, any action
designed or intended to stabilize or manipulate the price of any security of the
Company, or which would reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

 

(j)Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses substantially as described in the SEC Documents, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
could not reasonably be expected to have a Material Adverse Effect. The Company
shall comply with all requirements imposed upon it by the Securities Act and the
Exchange Act and applicable U.S. state securities or “Blue Sky” laws as from
time to time may be in force in connection with the offer, issuance and sale of
the Securities contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company. The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the SEC’s current interpretation
as to entities that are not considered an investment company. The Company and
the Subsidiaries will use their best efforts to comply with all effective
applicable provisions of the Sarbanes-Oxley Act and The Dodd–Frank Wall Street
Reform and Consumer Protection Act.

 

(k) Use of Proceeds. The Company will use the net proceeds from the offering
contemplated hereby in all material respects as described in the Prospectuses in
the section entitled “Use of Proceeds.”

 

(l) Aggregation.  From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the

 

-25-

--------------------------------------------------------------------------------

 

Company are listed or designated, unless stockholder approval is obtained before
the closing of such subsequent transaction in accordance with the rules of such
Principal Market.

(m)Other Transactions. During the term of this Agreement, the Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

 

(n)Limitation on Variable Rate Transactions.  From and after the date of this
Agreement until the earlier of (X) the Maturity Date and (Y) 180 days after the
date of termination of this Agreement as provided in Section 11, the Company and
its Subsidiaries shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance (as defined below).  The Investor shall be entitled to seek injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any equity or debt securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such equity or debt securities (including, without
limitation, pursuant to any “cashless exercise” provision), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such equity or debt security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and not including customary increases in the conversion rate
for conversions in connection with a “make-whole fundamental change” or a
redemption by the Company of such securities), (ii) issues or sells any equity
or convertible debt securities, including without limitation, Common Stock or
Common Stock Equivalents, either (A) at a price that is subject to being reset
at some future date after the initial issuance of such debt or equity security
or upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock (other
than standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction and not including
customary increases in the conversion rate for conversions in connection with a
“make-whole fundamental change” or a redemption by the Company of such
securities), or (B) that is subject to or contains any put, call, redemption,
buy-back, price-reset or other similar provision or mechanism (including,
without limitation, a “Black-Scholes” put or call right) that provides for the
issuance of additional equity securities of the Company or the payment of cash
by the Company (excluding obligations to repurchase any such securities at par
plus accrued and unpaid interest and excluding customary increases in the
conversion rate for conversions in connection with a “make-whole fundamental
change or redemption by the Company of such securities), or (iii) enters into
any agreement, including, but not limited to, an “equity line”, “at-the-market
offering” that is not an Exempt Issuance or other continuous offering or similar
offering of Common Stock or Common Stock Equivalents, whereby the Company may
sell Common Stock or Common Stock Equivalents at a future determined price.
“Exempt Issuance” means the issuance of (a) Common Stock, options or other
equity incentive awards to employees, officers, directors or vendors of the
Company pursuant to any equity incentive plan duly adopted for such purpose, by
the Board of Directors or a majority of the members of a committee of directors
established for such purpose, (b) any Securities issued to the

 

-26-

--------------------------------------------------------------------------------

 

Investor pursuant to this Agreement, (c) shares of Common Stock, Common Stock
Equivalents or other securities issued to the Investor pursuant to any other
existing or future contract, agreement or arrangement between the Company and
the Investor, (d) shares of Common Stock, Common Stock Equivalents or other
securities upon the exercise, exchange or conversion of any shares of Common
Stock, Common Stock Equivalents or other securities held by the Investor at any
time, (e) any securities issued upon the exercise or exchange of or conversion
of any Common Stock Equivalents issued and outstanding on the date of this
Agreement, provided that such securities or Common Stock Equivalents referred to
in this clause (e) have not been amended since the date of this Agreement to
increase the number of such securities or Common Stock underlying such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, (f) Common Stock Equivalents that are convertible into,
exchangeable or exercisable for, or include the right to receive shares of
Common Stock at a conversion price, exercise price, exchange rate or other price
(which may be below the then current market price of the Common Stock) that is
fixed at the time of initial issuance of such Common Stock Equivalents (subject
only to standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
which fixed conversion price, exercise price, exchange rate or other price shall
not at any time after the initial issuance of such Common Stock Equivalent be
based upon or varying with the trading prices of or quotations for the Common
Stock or subject to being reset at some future date, (g) securities issued
pursuant to acquisitions, divestitures, licenses, partnerships, collaborations
or strategic transactions approved by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, which
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (h) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer or (i) securities (such as
warrants)  or Common Stock issued in connection with future financings or
offerings of the Company, such as but not limited to, registered direct
offerings, rights offerings, and confidentially marketed public offerings;
provided such transactions do not involve a Variable Rate Transaction.

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)By the Commencement Date, but in any event no later than 5 days after the
Execution Date, the Company shall issue to the Transfer Agent irrevocable
instructions, in the form substantially similar to those used by the Investor in
substantially similar transactions and in any case agreed to by the Investor, to
issue the Securities in accordance with the terms of this Agreement (the
“Irrevocable Transfer Agent Instructions”). The Company warrants to the Investor
that no instruction other than as set forth in this Section 6 will be given by
the Company to the Transfer Agent with respect to the Securities, and the
Securities shall otherwise be freely transferable on the books and records of
the Company.

 

(b)On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than two (2) Business Days following
the delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses (i)
and (ii) of this sentence), as directed by the Investor, issue and deliver (or
cause to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Commitment
Shares that is free from all restrictive and other legends or (B) a number of
shares of Common Stock equal to the number of Commitment Shares

 

-27-

--------------------------------------------------------------------------------

 

represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) instructions in the form substantially similar to those used by the
Investor in substantially similar transactions (the “Commencement Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares or the Commitment Shares from and after
Commencement, and the Purchase Shares and the Commitment Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
purchase price paid for such shares of Common Stock (as applicable) and (ii) the
Closing Sale Price of the Common Stock on the date of the Investor’s written
instruction.

 

 

7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and

 

(c)The representations and warranties of the Investor shall be true and correct
in all material respects as of the Execution Date and as of the Commencement
Date as though made at that time.

 

 

8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions and, once such conditions have been initially
satisfied, there shall not be any ongoing obligation to satisfy such conditions
after the Commencement has occurred:

 

 

-28-

--------------------------------------------------------------------------------

 

(a)The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)The Common Stock shall be listed or quoted on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c)The Investor shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the forms agreed to prior to
the date of this Agreement by the Company’s legal counsel and the Investor’s
legal counsel;

 

(d)The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is qualified as to materiality, in
which case, any of such representations and warranties shall be true and correct
as so qualified) as of the Execution Date and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date.  The Investor shall have received
a certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(e)The Board of Directors shall have adopted resolutions in connection with this
Agreement and the transactions contemplated hereby which shall be in full force
and effect without any amendment or supplement thereto as of the Commencement
Date;  

 

(f)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock the Reserve Amount, solely for the purpose
of effecting purchases of Purchase Shares hereunder;

 

(g)The Irrevocable Transfer Agent Instructions, the Commencement Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement shall
have been delivered to the Company’s Transfer Agent (or any successor transfer
agent) and acknowledged in writing by the Company and the Company’s Transfer
Agent (or any successor transfer agent), and the Commitment Shares shall have
been issued directly to the Investor electronically as DWAC Shares;

 

(h)The Company shall have delivered to the Investor a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;

 

(i)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(j)The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

 

(k)The Registration Statement shall continue to be effective and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have a maximum

 

-29-

--------------------------------------------------------------------------------

 

dollar amount certain of Common Stock registered under the Registration
Statement which is sufficient to issue to the Investor not less than (i) the
full Available Amount worth of Purchase Shares plus (ii) all of the Commitment
Shares. The Current Report and the Initial Prospectus Supplement each shall have
been filed with the SEC, as required pursuant to Section 5(a), and copies of the
Prospectus shall have been delivered to the Investor in accordance with the
terms of the Registration Rights Agreement. The Prospectus shall be current and
available for issuances and sales of all of the Securities by the Company to the
Investor. Any other Prospectus Supplements required to have been filed by the
Company with the SEC under the Securities Act at or prior to the Commencement
Date shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Securities Act. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;

 

(l)No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

 

(m)All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(n)No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(o)No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

 

 

 

9.

INDEMNIFICATION.  

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and

 

-30-

--------------------------------------------------------------------------------

 

damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
(d) any violation of the Securities Act, the Exchange Act, state securities or
“Blue Sky” laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its Subsidiaries, affiliates, officers, directors or
employees, (e) any untrue statement or alleged untrue statement of a material
fact contained, or incorporated by reference, in the Registration Statement or
any amendment thereto or any omission or alleged omission to state therein, or
in any document incorporated by reference therein, a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(f) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to terms of the Transaction Documents, (III)
the indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
inure to the benefit of the Investor to the extent such Indemnified Liabilities
are based on a failure of the Investor to deliver or to cause to be delivered
the Prospectus made available by the Company, if such Prospectus was timely made
available by the Company pursuant to terms of the Transaction Documents, and if
delivery of the Prospectus would have cured the defect giving rise to such
Indemnified Liabilities, and (IV) the indemnity in this Section 9 shall not
apply to amounts paid in settlement of any claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law; provided
that no seller of Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Securities who was not guilty of fraudulent
misrepresentation.  Payment under this indemnification shall be made within
thirty (30) days from the date the Investor makes written request for it. A
certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor;
provided that the Indemnitee shall undertake to repay any amount paid to it
hereunder if it is ultimately determined, by a final and non-appealable order of
a court of competent jurisdiction, that the Indemnitee is not entitled to be
indemnified against such Indemnified Liabilities by the Company pursuant to this
Agreement. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof

 

-31-

--------------------------------------------------------------------------------

 

with counsel of its own choosing reasonably acceptable to the Indemnitee. Any
Indemnitee shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee, except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Indemnitee,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.

 

10.EVENTS OF DEFAULT.  

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order), the Registration Statement is unavailable for the sale
by the Company to the Investor (or the resale by the Investor) of any or all of
the Securities to be issued to the Investor under the Transaction Documents, and
any such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, but excluding a lapse or unavailability where (i) the Company
terminates a registration statement after the Investor has confirmed in writing
that all of the Securities covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Securities (provided in the case of this clause (ii) that all of the Securities
covered by the superseded (or terminated) registration statement that have not
theretofore been resold are included in the superseding (or new) registration
statement) (a “New Registration Statement”);

 

(b)the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase any Common
Stock during any such suspension;

 

(c)the delisting of the Common Stock from the Nasdaq Capital Market unless the
Common Stock is immediately thereafter trading on the New York Stock Exchange,
the Nasdaq Global Select Market, The Nasdaq Global Market, the NYSE American,
the OTC Bulletin Board or OTC Markets (or nationally recognized successor to any
of the foregoing);

 

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after a Purchase Date, Accelerated
Purchase Date or Additional Accelerated Purchase Date, as applicable, on which
the Investor is entitled to receive such Purchase Shares;

 

(e)the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

 

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)if the Company is at any time insolvent, or pursuant to or within the meaning
of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to the
entry of an order for relief against it

 

-32-

--------------------------------------------------------------------------------

 

in an involuntary case, (iii) consents to the appointment of a Custodian of it
or for all or substantially all of its property, or (iv) makes a general
assignment for the benefit of its creditors or is generally unable to pay its
debts as the same become due;

 

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i)if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j)if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof) and
the Company’s stockholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Capital Market, any other Principal Market on which the Common Stock may
be listed or quoted after the date of this Agreement, the Certificate of
Incorporation and the Bylaws.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice, and the
Investor shall not purchase any Common Stock under this Agreement.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.  

 

(b)In the event that the Commencement shall not have occurred on or before March
30, 2020, due to the failure to satisfy the conditions set forth in Sections 7
and 8 above with respect to the Commencement, either the Company or the Investor
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section 7(c)
or Section 8(d), as applicable, could not then be satisfied.

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below in this Section 11).  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.  

 

 

-33-

--------------------------------------------------------------------------------

 

(d)This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e)If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g), 10(h), 11(d) and 11(e)), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under this Agreement with respect to any pending Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases under this Agreement or (ii) be deemed to release the
Company or the Investor from any liability for intentional misrepresentation or
willful breach of any of the Transaction Documents.

 

12.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
and venue in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts

 

-34-

--------------------------------------------------------------------------------

 

have been signed by each party and delivered to the other party; provided that a
facsimile signature or signature delivered by e-mail in a “.pdf” format data
file shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement; Amendment.  This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  The Company
acknowledges and agrees that it has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. The Investor acknowledges and agrees that it
has not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in the Transaction Documents.
No provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto.

 

(f)Notices.  Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

HTG Molecular Diagnostics, Inc.

3430 E. Global Loop

Tucson, AZ 85706

Telephone:  877.289.2615

E-mail:smcmeans@htgmolecular.com

Attention:  Shaun D. McMeans

 

With a copy to (which shall not constitute notice or service of process):

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA   92121-1909

Telephone:858 550 6070

Facsimile:858.550.6420

E-mail:przes@cooley.com

Attention:  Steven M. Przesmicki

 

 

-35-

--------------------------------------------------------------------------------

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312.822.9300

Facsimile:312.822.9301

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

Telephone:305.539.3300

Facsimile: 305.358.7095

E-mail:              clayton.parker@klgates.com/matthew.ogurick@klgates.com

Attention:Clayton E. Parker, Esq./Matthew Ogurick, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation.  The Investor may not assign its rights or obligations under this
Agreement.

 

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)Publicity.  The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any information related to Lincoln Park contained within
such press release, SEC filing or other public disclosure at least 24 hours
prior to any release, filing or use by the Company thereof, or such shorter time
as is reasonably necessary. The Company agrees and acknowledges that its failure
to fully comply with this provision constitutes a Material Adverse Effect.

 

 

-36-

--------------------------------------------------------------------------------

 

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)No Financial Advisor, Placement Agent, Broker or Finder.  The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder engaged by the Company relating to or arising out of the transactions
contemplated hereby, and the Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys' fees and out of pocket expenses) arising in connection
with any claim made by a third party for any such fees or commissions.

 

(l)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m)Remedies, Other Obligations, Breaches and Injunctive Relief.  The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement.  The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate.  The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

(n)Enforcement Costs.  If: (i) this Agreement is placed by the Investor or the
Company in the hands of an attorney for enforcement or is enforced by the
Investor or the Company through any legal proceeding; (ii) an attorney is
retained to represent the Investor or the Company in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors' rights
and involving a claim under this Agreement; or (iii) an attorney is retained to
represent the Investor or the Company in any other proceedings whatsoever in
connection with this Agreement, then the party against which redress is sought
under this section shall pay all reasonable costs and expenses including
attorneys' fees incurred in connection therewith to the party incurring such
costs and expenses, as incurred, in addition to all other amounts due hereunder.

 

(o)Waivers.  No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.  No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(p)Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization,

 

-37-

--------------------------------------------------------------------------------

 

recapitalization, non-cash dividend, stock split or other similar transaction
effected with respect to the Common Stock except as specifically stated herein.

 

 

 

 

 

*     *     *     *     *




 

-38-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.

 

 

 

THE COMPANY:

 

HTG MOLECULAR DIAGNOSTICS, INC.

 

 

 

By:_/s/ Shaun D. McMeans  

Name: Shaun D. McMeans

Title: SVP and Chief Financial Officer

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

                                                                             BY:
LINCOLN PARK CAPITAL, LLC

                                                        BY: ALEX NOAH INVESTORS,
INC.

 

 

By:_/s/ Jonathon Cope  

Name: Jonathon Cope

Title: President

 

 

 

 

-39-

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 4(c)Capitalization

Schedule 4(x) Agent Fees

 

 

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Secretary’s Certificate

Exhibit C

Information About Investor Furnished to the Company

 




 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULES

 

 

Schedule 4(c)Capitalization

 

The Company is authorized to issue:

 

•

200,000,000 million shares of common stock; and

 

•

10,000,000 shares of preferred stock, of which 51,270 shares have been
designated Series A Convertible Preferred Stock.

 

Schedule 4(x) – Agent Fees

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of March 24, 2020,
(“Purchase Agreement”), by and between HTG MOLECULAR DIAGNOSTICS, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1.I am the _____________ of the Company and make the statements contained in
this Certificate;

 

2.The representations and warranties of the Company contained in the Purchase
Agreement are true and correct in all material respects (except to the extent
that any of such representations and warranties are qualified as to materiality
in the Purchase Agreement, in which case, such representations and warranties
are true and correct in all material respects as so qualified) as of the date of
the Purchase Agreement and as of the Commencement Date as though made at that
time (except for representations and warranties that speak as of a specific
date, in which case such representations and warranties are true and correct in
all material respects as of such date);

 

3.The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date, to the extent not otherwise waived.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

      ______________________    

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of March 24, 2020 (the
“Purchase Agreement”), by and between HTG MOLECULAR DIAGNOSTICS, INC., a
Delaware corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:

 

1.I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2.Attached hereto as Exhibit A are true, correct and complete copies of the
Company’s Certificate of Incorporation and Bylaws, as amended through the date
hereof, and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting such documents.

 

3.Attached hereto as Exhibit B are true, correct and complete copies of the
resolutions either duly adopted by the Board of Directors on _____________, at
which a quorum was present and acting throughout, or executed by all directors
in accordance with Delaware General Corporations Law.  Such resolutions have not
been amended, modified or rescinded and remain in full force and effect and such
resolutions are the only resolutions adopted by the  Board of Directors or the
stockholders of the Company relating to or affecting (i) the entering into and
performance of the Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit C hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
_________________ 2020.

 

                                                                        _________________________    

Secretary

 

 

 

                                                                      
___________________________________    

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With Prospectuses

 

 

Information With Respect to Lincoln Park Capital

 

Immediately prior to the date of the Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 0 shares of Common Stock.  Josh Scheinfeld and Jonathan Cope,
the Managing Members of Lincoln Park Capital, LLC, the manager of Lincoln Park
Capital Fund, LLC, are deemed to be beneficial owners of all of the Common Stock
owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and Scheinfeld have shared
voting and investment power over the shares being offered under the prospectus
supplement filed with the SEC in connection with the transactions contemplated
under the Agreement. Lincoln Park Capital, LLC is not a licensed broker dealer
or an affiliate of a licensed broker dealer.

 

 